DETAILED ACTION

Status of the Application
	In response filed on September 8, 2021, the Applicant amended claims 1 and 16.  Claims 1-30 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments, with respect to the priority date, have been considered but are not persuasive. Applicant’s argument that “Applicant submits that all elements of Applicant's claims, identified on pages 3-5 of the Office Action, are indeed supported by the priority documents” is conclusory and therefore not persuasive. 
Applicant further argues that “Applicant…points the Examiner to para. [0046] of the '296 Publication, which explicitly describes that the claimed device "...converts unstructured text into usable quotes." (Emphasis added). Then, at para. [0056], the '296 Publication notes that by clicking a line item in the Quote Console (i.e., a 'usable quote' generated by the claimed device), the claimed device generates a text representation of a 'structure' (where 'structure' refers to a particular tradeable contract). Next, at para. [0058] (and Fig. 6), the '296 Publication explains that the quote console includes quotes "with a built-in capability of editing" the bids/offers of a 'structure' represented as a line item (in the Quote Console), and that trade entries may be placed in the quote console. (See also paras. [0048]-[0049] and [0057]- [0058] of the '212 Application.) Thus, collectively, the text of both the '296 Publication and the '212 Application clearly describes creating editable line items which themselves represent components of tradeable contracts. Thus, to the extent this editable line item represents an electronic order ticket, the Applicant submits that both the '296 Publication and the '212 Application indeed supports all elements recited in the claims.” However, an editable quote (e.g., a line item in a quote console) is not an editable electronic order ticket, nor would a PHOSITA understand these two things to be synonymous. An order ticket (or “deal ticket” or “trading ticket” as it is also commonly referred to) is understood by a PHOSITA as being a specific document or item execute a trade/transaction for an asset. A quote, one the other hand, is a description of price a participant is willing to sell an asset for (e.g., agreed upon price, quantity of asset, asset identification). A quote is not the same thing as an order ticket, although an order ticket may have information that is similar to an associated quote. For example, a quote may be provided from one party to a counterparty to inform them of the price they would be willing to buy/sell. An order ticket, on the other hand, is submitted with the express purpose of executing a trade/transaction. Applicant’s own specification acknowledges as much by stating that “quotes are generally not ‘firm’ – the recipient of the quote is not guaranteed a transaction…these prices are said to be ‘indications of interest’”.  Applicant’s reference to a “usable quote” does not mean that the quote may somehow be converted into an order ticket so that it may be submitted with the express purpose of executing a trade/transaction. There is simply no suggestion or discussion of this embodiment in these applications. Instead, the other portions of the applications appear to inform the reader that “usable” means that the quotes comprise formatted data that allows the quotes to be viewed and/or easily digested by a counterparty via corresponding software, as best as understood (see [0005], [0041], [0076]). The instant specification (i.e., the CIP specification) is the first place where “order tickets” or submission of these tickets for clearing is mentioned. Applicant’s argument with respect to the priority of the independent claims is not persuasive.
	Applicant further argues para [0066] supports the claim elements of claims 7 and 22. However, a link attached to a senders name and configured to open a contact’s communication window is not the same thing as a “selectable web link…configured to launch a web interface that includes an electronic order ticket”. These limitations clearly map to the newly added language first filed in the CIP application.
	Applicant further argues paras [0047] & [0058] & [0084] support the claim elements of claims 8 and 23. However, nothing in these paragraphs disclose an electronic order ticket, and therefore fail to disclose interface enabling edits to details within an order ticket or a confirmation that all order details included in the electronic order ticket are as desired. These paragraphs certainly fail to disclose an interface enabling “user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, the exchanges comprising one or more of an electronic exchange and a floor-based exchange” and/or “a request to transmit the electronic order ticket to one or more exchanges for fulfillment”. There is simply 
Applicant further argues paras [0036]-[0038], [0044], [0048], [0049], [0057]-[0059], [0066], [0073] and [0074] support the claim elements of claims 9 and 24. However, nothing in these paragraphs disclose an electronic order ticket, and there is simply no mention in any of these paragraphs of “transmitting the electronic order ticket to one or more exchanges for fulfillment”. There is simply no mention of a “selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket” or “transmitting the instant message notice to one or more recipients associated with the one or more exchanges”. These limitations clearly map to the newly added language first filed in the CIP application.
Applicant further argues paras [0056]-[0058], Figs. 6 and 16  support the claim elements of claims 10 and 25. However, nothing in these paragraphs disclose an electronic order ticket, let alone “receiving input from the one or more recipients including one or more of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to an initiator of the electronic order ticket”. These limitations clearly map to the newly added language first filed in the CIP application.
	Applicant further argues paras [0060], [0061], [0067] and [0068] support the claim elements of claims 11 and 26. Nothing in these paragraphs reasonably describes “a predetermined period of time in which to respond to the instant message notice with offers to fulfill the electronic order ticket” and certainly not “ wherein at a conclusion of the predetermined period, the interactive GUI displays recipient responses cumulatively, such that quantities of responses within a predetermined price range are summed and displayed as a single cumulative quantity associated with a single price”. These limitations clearly map to the newly added language first filed in the CIP application.
Applicant further argues paras [0060] and [0061] support the claim elements of claims 12 and 27. Nothing in these paragraphs reasonably describes “a predetermined selection period during which to receive user input comprising a selection of one or more of the responses to initiate a trade at the selected response quantity and price combination” and certainly not “ wherein if the selection comprises a cumulative quantity that is higher than the quantity defined in the electronic order ticket, the selection initiates a trade for the higher quantity”. These limitations clearly map to the newly added language first filed in the CIP application.
“wherein if more than one response is needed to fulfill the electronic order ticket, the computer device is configured to automatically allocate how responses will be used to fulfill the electronic order ticket according to the following criteria: (i) price, where responses having a best price will be used first, the best price comprising a lowest sell price or a highest purchase price; (ii) quantity; and (iii) response type, where non-contingent responses are allocated ahead of responses having one or more contingencies”. These limitations clearly map to the newly added language first filed in the CIP application.
Applicant further argues paras [0060], [0061], [0067] and [0068]  support the claim elements of claims 14 and 29. Nothing in these paragraphs reasonably describes “wherein if more than one response is needed to fulfill the electronic order ticket, a single price is applied to all such responses used to fulfill the electronic order ticket, the single price equaling a highest sell price or a lowest purchase price of all of the responses used to fulfill the electronic order ticket” . These limitations clearly map to the newly added language first filed in the CIP application. 
Applicant further argues paras [0048], [0057], [0058], [0060], [0061], [0064] and [0067]  support the claim elements of claims 15 and 30. Nothing in these paragraphs reasonably describes “24 EAST\180612175.1transmit the electronic order ticket to one or more different exchanges if the electronic order ticket is not completely fulfilled”. These limitations clearly map to the newly added language first filed in the CIP application.

	Applicant’s arguments, with respect to the rejection of claims 6 and 21 under 35 U.S.C. 112 (a) or first paragraph, have been fully considered and are not persuasive. There is an obvious distinction between highlighting portions of a text message (e.g., “component parts”) after they have been parsed, and parsing component parts from highlighted portions of a text message. Parsing “from…one or more highlighted portions” requires highlighting the portions prior to parsing, which is not supported by the disclosure. The original disclosure does support parsing component parts from a text message and then subsequently underlining (i.e., “highlighting”) these identified/parsed component parts. These original disclosure does not support highlighting portions of a text message and then subsequently parsing component parts from these 

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 16 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 

Priority
	The instant application has a filing date of April 15, 2021, and claims priority as a continuation (CON) of application # 13/770,452 (filed on February 19, 2013) which claims priority as a continuation-in-part (CIP) of application # 11/961,296 (filed on December 20, 2007) which claims for the benefit to prior-filed provisional application # 60/876,212 (filed on December 21, 2006).

To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.

A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. 

Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

	In this case, the disclosure of the prior-filed non-provisional application, Application No. 11/961,296 (as well as the provisional application # 60/876,212) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	
Claims 1-30 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (written description). The following claim limitations are unsupported by non-provisional Application #11/961,296  or provisional application # 60/876,212.
“create an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time; and display, in the second window, one or more of: the editable electronic order ticket…” (claims 1 and 16)
“generate a selectable web link, the selectable web link configured to launch a web interface that includes an electronic order ticket; and display the selectable web link in the first window” (claims 7 and 22)
“wherein the web interface is configured to receive user input comprising one or more of: edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, the exchanges comprising one or more of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment” (claims 8 and 23)
“transmit the electronic order ticket to one or more exchanges for fulfillment; generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; and transmit the instant message notice to one or more recipients associated with the one or more exchanges” (claims 9 and 24)
“receive input from the one or more recipients including one or more of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to an initiator of the electronic order ticket” (claims 10 and 25)
“wherein the one or more recipients have a predetermined period of time in which to respond to the instant message notice with offers to fulfill the electronic order ticket, the offers including one or more of a price and a quantity, and wherein at a conclusion of the predetermined period, the interactive GUI displays recipient responses cumulatively, such that quantities of responses within a predetermined price range are summed and displayed as a single cumulative quantity associated with a single price” (claims 11 and 26)
“wherein the interactive GUI provides a predetermined selection period during which to receive user input comprising a selection of one or more of the responses to initiate a trade at the selected response quantity and price combination; wherein if the selection comprises a cumulative quantity that is higher than the quantity defined in the electronic order ticket, the selection initiates a trade for the higher quantity” (claims 12 and 27)
“wherein if more than one response is needed to fulfill the electronic order ticket, the computer device is configured to automatically allocate how responses will be used to fulfill the electronic order ticket according to the following criteria: (i) price, where responses having a best price will be used first, the best price comprising a lowest sell price or a highest purchase price; (ii) quantity; and (iii) response type, where non-contingent responses are allocated ahead of responses having one or more contingencies” (claims 13 and 28)
“wherein if more than one response is needed to fulfill the electronic order ticket, a single price is applied to all such responses used to fulfill the electronic order ticket, the single price equaling a highest sell price or a lowest purchase price of all of the responses used to fulfill the electronic order ticket” (claims 14 and 29)
“wherein the computer-readable instructions, when executed by the one or more processors, further cause the computer device to: 24 EAST\180612175.1transmit the electronic order ticket to one or more different exchanges if the electronic order ticket is not completely fulfilled” (claims 15 and 30)

With respect to the above-identified limitations from claims 1 and 16, non-provisional Application #11/961,296  and provisional application # 60/876,212 fail to mention or refer to generation of an electronic order ticket, let alone an “editable” one that comprises data (e.g., “component parts”) parsed from the unstructured plain text messages. This claim element is discussed in the CIP applications in new language found in paragraphs [0048]-[0049] (these paragraphs contain added language) and [0090]-[0096] (entirely new paragraphs). Application #11/961,296 at most mentions that the system may generate a “usable quote”. However, vague reference to a “usable quote” does not amount to a disclosure of an order ticket or an “editable order ticket”. An order ticket (or “deal ticket” or “trading ticket” as it is also commonly referred to) is understood by a PHOSITA as being a specific document or item that is submitted (e.g., physically or more commonly digitally) to execute a trade/transaction for an asset. A quote, one the other hand, is a description of price a participant is willing to sell an asset for (e.g., agreed upon price, quantity of asset, asset identification). A quote is not the same thing as an order ticket, although an order ticket may have information that is similar to an associated quote. For example, a quote may be provided from one party to a counterparty to inform them of the price they would be willing to buy/sell. An order ticket, on the other hand, is submitted with the express purpose of executing a trade/transaction. Applicant’s own specification acknowledges as much by stating that “quotes are generally not ‘firm’ – the recipient of the quote is not guaranteed a transaction…these prices are said to be ‘indications of interest’”.  Applicant’s reference to a “usable quote” does not mean that the quote may somehow be converted into an (see [0005], [0041], [0076]).

Claims 1 and 16 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by the priority documents. Claims 1 and 16, and dependent claims 2-15 and 17-30 are therefore entitled only to the filing date of the continuation-in-part application #13/770,452 (February 19, 2013).

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-30 are rejected on the ground of nonstatutory anticipation-type double patenting as being unpatentable over claims 1-40 of Patent No. 11,010,767 - reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are anticipated by the claims of Patent No. 11,010,767 (Application No. 13/770,452).

	Claims 1-11 and 16-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 8,751,403 (Application No. 11/961,296 - reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-11 and 16-26 and claims 1-8 of Patent No. 8,751,403 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the prior art cited below, for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of Patent No. 8,751,403 with respective teaching of the cited prior art to arrive at each of claims 1-11 and 16-26 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohnhorst to arrive at each of claims 1-11 and 16-26). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	 Claims 6 and 21 recite the phrase “parse the one or more component parts from the one or more highlighted portions of the unstructured plain text messages”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

The original disclosure never suggests that the component parts are parsed from the one or more highlighted portions. Instead, the original disclosure suggests the unstructured message is parsed to identify component parts, and vaguely suggests that these identified/parsed component parts may then be highlighted (e.g., underlined).  One of ordinary skill in the art would not recognize, in light of the pertinent sections of the disclosure, that the written description of the invention provides support for “parse the one or more component parts from the one or more highlighted portions of the unstructured plain text messages”. The disclosure does not support this particular embodiment. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-5 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohnhorst et al. (U.S. PG Pub No. 2005/0049955 March 3, 2005 - hereinafter "Kohnhorst”) in view of Garbow et al. (U.S. PG Pub No. 2007/0219901 September 20, 2007 - hereinafter "Garbow”)

With respect to claims 1 and 16, Kohnhorst teaches a computer device and a method comprising;
one or more processors operatively coupled to a non-transitory memory storing computer-readable instructions that, when executed by the one or more processors, cause the computer device to: ([0006]-[0008] & [0082] & Fig 5) 
receive, over a network, one or more unstructured plain text messages from a counterparty device; ([0003] “conversational trading…known counterparty and negotiating terms between the parties using a conversational communications capability such as text-based messaging”, [0010] “text typed at a keystation which may be…displayed on other computer screens...receive messages from other traders…display conversation”, [0012],  Fig 12,  )
generate an interactive graphical user interface (GUI) having a first window and a second window; (Figs 12 and 14, [0010] “screens may be split…display a conversation” Fig 14 shows GUI with multiple windows including conversational window and ticket editor window)
display, in the first window, the one or more unstructured plain text messages in real- time; ([0003] “conversational trading…known counterparty and negotiating terms between the parties using a conversational communications capability such as text-based messaging”, [0010] “text typed at a keystation which may be…displayed on other computer screens...receive messages from other traders…display conversation”, [0057] “presenting…real-time conversational trading data received from the other user terminal”,  [0100]-[0102] “ Window 106 of Web page 100 is for displaying conversations with counterparties and is initially blank. Window 104 is for displaying incoming calls indicating that a counterparty wishes to enter into conversational”, [0012],  Figs 12 and 14)
create an electronic order ticket comprising one or more component parts of the transaction parsed from the one or more portions in real-time; ([0012] “using conversation analysis component…to parse a trading conversation and automatically…recognize the type of transaction…and the details of the transaction…tickets are created dynamically on the basis of the analysis”, [0017] “automatically generate trading tickets…including real-time conversational…automatic generation of trading tickets”, [0084] “analyzing conversational data to generate ticket data using an analysis component”, [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )
display, in the second window, one or more of: the editable electronic order ticket and the one or more component parts of the transaction (Fig 14 shows GUI with multiple windows including conversational window and ticket editor window, “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.”
Kohnhorst a does not appear to explicitly disclose,
automatically highlight, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction
However, Garbow teaches a method and system for collecting and parsing transaction data from unstructured plain text messages, and generating an editable order ticket in real time comprising the parsed/identified component parts of the transaction (abstract, Fig 5, Fig 7, [0019]). Garbow further teaches
automatically highlight, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction ([0038] “user may…display the original chat session upon which the transaction is based…in the original chat window, the words that were parsed and presented in the transaction draft could be highlighted to draw attention to the relevant context”)
Garbow suggests it is advantageous to include automatically highlight, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction, because doing so can bring relevant transaction details/components to the attention of the party and/or counterparty involved in the conversation from within the context of the conversation itself ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Kohnhorst to include automatically highlight, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction, as taught by Garbow, because doing so can bring relevant transaction details/components to the attention of the party and/or counterparty involved in the conversation from within the context of the conversation itself. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Kohnhorst to include automatically highlighting, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction, as taught by Garbow, As in Garbow, it was within the capabilities of one of ordinary skill in the art to modify the device and method of Kohnhorst to include automatically highlighting, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction. Furthermore, as in Garbow, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that 

Examiner notes that Pechenik (cited below) also discloses highlighting one or more portions of the one or more unstructured plain text messages that are indicative of a transaction. 
Examiner notes that Keen (cited below) also discloses receiving and parsing unstructured plain text messages to identify component parts of a transaction.

With respect to claims 2 and 17, Kohnhorst teaches the device of claim 1 and the method of claim 16;
wherein the component parts comprise at least one of a future, forward, swap, spread, option, option on a future and swaption ([0101] forwards, [0018] spread)

Examiner notes that Pechenik (cited below) and Ajitsaria (cited below) also disclose wherein the component parts comprise at least one of a future, forward, swap, spread, option, option on a future and swaption.

With respect to claims 3 and 18, Kohnhorst teaches the device of claim 1 and the method of claim 16;
receive, by the interactive GUI, user input to create structures, (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102])
manage quotes, (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102])
disseminate quotes, (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102])
analyze quotes and price structures, (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102] )
initiate trades, (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102] )
and communicate with at least one of the computer devices and server computers in response to user input (Figs 13 & 14 & [0003] & [0010] & [0057] & [0100]-[0102])

Examiner notes that Pechenik (cited below) and Ajitsaria (cited below) also disclose these limitations.

With respect to claims 4 and 19, Kohnhorst teaches the device of claim 1 and the method of claim 16;
wherein first window comprises one or more of an instant messaging screen, a text messaging screen, and a quote interface operable to input and define structures and quotes (Figs 13 & 14 instant messaging and/or text messaging screen and or quote interface operable to input and define structures and quotes )

With respect to claims 5 and 20, Kohnhorst teaches the device of claim 1 and the method of claim 16;
wherein the second window comprises: a product screen configured to display structure details and quote details related to each structure and quote available to a user; data entry fields configured for entering, editing, matching, and cancelling quotes (Fig 14 & [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.”
a communications screen configured to communicate with one or more selected contacts, receive input comprising the unstructured text, and submit the unstructured text to the one or more server computers (shows GUI with multiple windows including conversational window )


	Claims 6 and 21are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohnhorst in view of Garbow, as applied to claims 1 and 16 above, and further in view of Ajitsaria et al. (U.S. PG Pub No. 2003/0061149, May 27, 2003 - hereinafter "Ajitsaria”)

With respect to claims 6 and 21, Kohnhorst teaches the device of claim 1 and the method of claim 16;
parse the one or more component parts from the one or more highlighted portions of the unstructured plain text messages ([0012] “using conversation analysis component…to parse a trading conversation and automatically…recognize the type of transaction…and the details of the transaction…tickets are created dynamically on the basis of the analysis”, [0017] “automatically generate trading tickets…including real-time conversational…automatic generation of trading tickets”, [0084] “analyzing conversational data to generate ticket data using an analysis component”, [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001”)
identifying the one or more component parts of the at least one received unstructured message; ([0012] “using conversation analysis component…to parse a trading conversation and automatically…recognize the type of transaction…and the details of the transaction…tickets are created dynamically on the basis of the analysis”, [0017] “automatically generate trading tickets…including real-time conversational…automatic generation of trading tickets”, [0084] “analyzing conversational data to generate ticket data using an analysis component”, [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001”)
Kohnhorst a does not appear to explicitly disclose,
parse the one or more component parts by determining a deal status using one of a counterparty history and a counterparty activity
pairing the at least one received unstructured message with contextual information using at least the deal status
identifying the one or more component parts of the at least one received unstructured message based on the pairing;
However, Ajitsaria discloses 
parse the one or more component parts by determining a deal status using one of a counterparty history and a counterparty activity ([0074] "the state....has been identified by the parser” the state is determined by the parser based on a previous (e.g. recently sent/received) message  and therefore the state is determined “using a counterparty activity” (i.e. the counterparty's message activity)
pairing the at least one received unstructured message with contextual information using at least the deal status; ([0188]-[0202] structures and quotes are parsed and system may determine common terminology used by dealers to identify instruments and may “pick up on market conventions in relation to the key variables required for the deal stack" (learning terminology), [0303], [0345]-[0350] structures and quotes, [0572])
identifying the one or more component parts of the at least one received unstructured message based on the pairing ([0013] “parser for parsing said inputted conversational message”, [0019] “detection by the parser of deal related information…”, [0078]”message content is automatically parsed...to identify deal related content", [0060] “deals are input into system…through parsed conversation”, [0074]”quote…identified by the parser, [0089] deal fields populated based on parsed conversation, [0092], [0100], [0133] “parses conversational text to produce parsed text for the deal list deal field”,  [0138], [0155]-[0156] “I want 1 Yen” is unstructured text that comprises a structure (Yen)), [0164] recognizes quotes in the unstructured text, [0178] structures identified, [0180] quotes, [0188]-[0202] structures and quotes are parsed and system may determine common terminology used by dealers to identify instruments and may “pick up on market conventions in relation to the key variables required for the deal stack" (learning terminology), [0303], [0345]-[0350] structures and quotes, [0572])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Kohnhorst in view of Garvow to include parsing the one or more component parts by determining a deal status using one of a counterparty history and a counterparty activity, pairing the at least one received unstructured message with contextual information using at least the deal status, and identifying the one or more component parts of the at least one received unstructured message based on the pairing, as taught by Ajitsaria, As in Ajitsaria, it was within the capabilities of one of ordinary skill in the art to modify the device and method of Kohnhorst to include parsing the one or more component parts by determining a deal status using one of a counterparty history and a counterparty activity, pairing the at least one received unstructured message with contextual information using at least the deal status, and identifying the one or more component parts of the at least one received unstructured message based on the pairing. Furthermore, as in Ajitsaria, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would further facilitate the parsing/identification of component parts from unstructured conversational text, as is needed in Kohnhorst.



	Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohnhorst in view of Garbow as applied to claims 1 and 16 above, and further in view of Rose (U.S. PG Pub No. 20020133453, September 19, 2002) (hereinafter "Rose”) 

With respect to claims 7 and 22, Kohnhorst teaches the device of claim 1 and method of claim 16;
generate a selectable web link configured to launch a web interface ([0101] “window may be obtained by a user clicking on hyperlink…”)
launching a web interface that includes the electronic order ticket [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )
display the selectable web link in the first window ([0101] “window may be obtained by a user clicking on hyperlink…”)
Kohnhorst does not appear to explicitly disclose,
said web link configured to launch a web interface that includes the electronic order ticket
However, Rose teaches a method and system for collecting and parsing market data from various sources (abstract). Rose teaches conversations between traders (abstract), and further teaches
a selectable web link that is displayed via the first window, ([0008] web link displayed to various traders/brokers via user interface, [0038]-[0040])
said web link configured to launch a web interface that includes the electronic order ticket ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040])
Rose suggests it is advantageous to include said web link configured to launch a web interface that includes the electronic order ticket because it enables more efficient fulfillment of a desired trade via an exchange ([0008], [0038]-[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Kohnhorst in view of Garbow to include said web link configured to launch a web interface that includes the electronic order ticket, as taught by Rose, because it enables more efficient fulfillment of a desired trade via an exchange.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include said web link configured to launch a web interface that includes the electronic order ticket, as taught by Rose, in the device and method of Kohnhorst in view of Garbow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable more efficient fulfillment of a desired trade via an exchange.

With respect to claims 8 and 23, Kohnhorst teaches the device of claim 7 and method of claim 22; 
wherein the web interface is configured to receive user input comprising at least one of:  edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment (Fig 14 & [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )

With respect to claims 9 and 24, Kohnhorst, Garbow, and Rose teach the device of claim 8 and method of claim 23. Kohnhorst does not appear to explicitly disclose,
transmit the electronic order ticket to one or more exchanges for fulfillment; 
generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; 
and transmit the instant message notice to one or more recipients associated with the one or more exchanges
However, Rose teaches a method and system for collecting and parsing market data from various sources (abstract). Rose teaches conversations between traders (abstract), and further teaches
transmit the electronic order ticket to one or more exchanges for fulfillment; ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040]) 
generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040])
and transmit the instant message notice to one or more recipients associated with the one or more exchanges ([0008] web link displayed to various traders/brokers via user interface, [0038]-[0040])
([0008], [0038]-[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Kohnhorst in view of Garbow to include transmitting the electronic order ticket to one or more exchanges for fulfillment; generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; and transmit the instant message notice to one or more recipients associated with the one or more exchanges, as taught by Rose, because it enables more efficient fulfillment of a desired trade via an exchange.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include transmitting the electronic order ticket to one or more exchanges for fulfillment; generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; and transmit the instant message notice to one or more recipients associated with the one or more exchanges, as taught by Rose, in the device and method of Kohnhorst in view of Garbow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable more efficient fulfillment of a desired trade via an exchange.


 

	Claims 10, 11, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Kohnhorst in view of Garbow in view of Rose as applied to claims 9 and 24 above, and further in view of Annunziata (U.S. PG Pub No. 2008/0215477, September 4, 2008 - hereinafter "Annunziata”)

With respect to claims 10 and 25, Kohnhorst, Garbow, and Rose teach the device of claim 9 and method of claim 24. Kohnhorst does not appear to explicitly disclose,
wherein the exchange interface is configured to receive input from the one or more recipients 
including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket
However, Annunziata discloses a method and system for trading financial instruments (abstract). Annunziata teaches, 
wherein the exchange interface is configured to receive input from the one or more recipients ([0126]-[0133] inputs from one or more recipients)
including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket ([0126]-[0133] at least edits to the order details of electronic order ticket)
Annunziata suggests it is advantageous to include wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket because it gives users more control and increases their overall trading satisfaction ([0034])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Kohnhorst in view of Garbow in view of Rose, to include wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket, as taught by Annunziata, because it gives users more control and increases their overall trading satisfaction.


With respect to claims 11 and 16, Kohnhorst, Garbow, and Rose teach the device of claim 9 and method of claim 24. Kohnhorst does not appear to explicitly disclose,
wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket,
 said offers including at least one of a price and a quantity
wherein at a conclusion of the predetermined period, the user interface is configured to display recipient responses cumulatively, such that quantities of like- priced responses are summed and displayed as a single cumulative quantity associated with a single price
However, Annunziata discloses a method and system for trading financial instruments (abstract). Annunziata teaches, 
wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket, ([0131] expirations such as 30 60 or 90 seconds, [0124])
said offers including at least one of a price and a quantity (Fig 156 quantity and price, [0083] “quantity and price”)
wherein at a conclusion of the predetermined period, the user interface is configured to display recipient responses cumulatively, such that quantities of like- priced responses are summed and displayed as a single cumulative quantity associated with ([0098] "aggregation on price…volume from orders at the same price but from different traders to be combined in ‘quantity’ field on trading screens”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket, said offers including at least one of a price and a quantity, wherein at a conclusion of the predetermined period, the user interface is configured to display recipient responses cumulatively, such that quantities of like- priced responses are summed and displayed as a single cumulative quantity associated with a single price, as taught by Annunziata, in the device and method of Kohnhorst in view of Garbow in view of Rose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.















Supplemental Rejection

	Claims 1-6 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pechenik et al. (U.S. PG Pub No. 2008/0162173 July 3, 2008 - hereinafter "Pechenik”) in view of Kohnhorst et al. (U.S. PG Pub No. 2005/0049955 March 3, 2005 - hereinafter "Kohnhorst”)

With respect to claims 1 and 16, Pechenik teaches a computer device and a method comprising;
one or more processors operatively coupled to a non-transitory memory storing computer-readable instructions that, when executed by the one or more processors, cause the computer device to: (Fig 1) 
receive, over a network, one or more unstructured plain text messages from a counterparty device; ([0045])
generate an interactive graphical user interface (GUI) having a first window and a second window; (Figs 3A & 3B & Fig 13 & [0045]-[0046])
display, in the first window, the one or more unstructured plain text messages in real- time; (Figs 3A & 3B & [0045]-[0046])
automatically highlight, in the first window, one or more portions of the one or more unstructured plain text messages that are indicative of a transaction (Fig 4A & Fig 12 & [0045]-[0046])
display, in the second window, one or more of: the editable electronic order ticket and the one or more component parts of the transaction (Fig 13 – the quote console shows one or more component parts of the transaction (NOTE – there is no editable electronic order ticket in Pechenik))
Pechenik does not appear to explicitly disclose,
create an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time
However, Kohnhorst teaches a method and system for collecting and parsing market data from various sources (abstract, [0003])
create an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time ([0012] “using conversation analysis component…to parse a trading conversation and automatically…recognize the type of transaction…and the details of the transaction…tickets are created dynamically on the basis of the analysis”, [0017] “automatically generate trading tickets…including real-time conversational…automatic generation of trading tickets”, [0084] “analyzing conversational data to generate ticket data using an analysis component”, [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )
Kohnhorst suggests it is advantageous to include create an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time, because doing so can conveniently enable the party to actually execute a trade/transaction based on the component parts and can provide an additional opportunity for the parties to ensure the automatically generated information is correct on the ticket before submission ([0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Pechenik to include creating an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time, as taught by Kohnhorst, because doing so would conveniently enable the party to actually execute a trade/transaction based on the component 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Pechenik to include creating an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time, as taught by Kohnhorst, As in Kohnhorst, it was within the capabilities of one of ordinary skill in the art to modify the device and method of Pechenik to include creating an editable electronic order ticket comprising one or more component parts of the transaction parsed from the one or more highlighted portions in real time. Furthermore, as in Kohnhorst, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would conveniently enable the party to actually execute a trade/transaction based on the component parts and can provide an additional opportunity for the parties to ensure the automatically generated information is correct on the ticket before submission, as is needed in Pechenik.

With respect to claims 2 and 17, Pechenik teaches the device of claim 1 and the method of claim 16;
wherein the component parts comprise at least one of a future, forward, swap, spread, option, option on a future and swaption ([0067])

With respect to claims 3 and 18, Pechenik teaches the device of claim 1 and the method of claim 16;
receive, by the interactive GUI, user input to create structures, ([0044])
manage quotes, ([0044])
disseminate quotes, ([0044])
analyze quotes and price structures, ([0044])
initiate trades, ([0044])
and communicate with at least one of the computer devices and server computers in response to user input ([0044])

With respect to claims 4 and 19, Pechenik teaches the device of claim 1 and the method of claim 16;
wherein first window comprises one or more of an instant messaging screen, a text messaging screen, and a quote interface operable to input and define structures and quotes (Figs 3 and 6)

With respect to claims 5 and 20, Pechenik teaches the device of claim 1 and the method of claim 16;
wherein the second window comprises: a product screen configured to display structure details and quote details related to each structure and quote available to a user; (Figs 6 and 16, [0058])
data entry fields configured for entering, editing, matching, and cancelling quotes (Figs 6 and 16, [0058])
a communications screen configured to communicate with one or more selected contacts, receive input comprising the unstructured text, and submit the unstructured text to the one or more server computers (Figs 1-3)

With respect to claims 6 and 21, Pechenik teaches the device of claim 1 and the method of claim 16;
parse the one or more component parts by determining a deal status using one of a counterparty history and a counterparty activity; ([0047] & [0064])
pairing the at least one received unstructured message with contextual information using at least the deal status; ([0047] & [0064])
identifying the one or more component parts of the at least one received unstructured message; ([0047] & [0064])
Pechenik does not appear to explicitly disclose,
parsing from the one or more highlighted portions of the unstructured plain text messages
However, Kohnhorst further teaches
parsing from the one or more highlighted portions of the unstructured plain text messages ([0012] “using conversation analysis component…to parse a trading conversation and automatically…recognize the type of transaction…and the details of the transaction…tickets are created dynamically on the basis of the analysis”, [0017] “automatically generate trading tickets…including real-time conversational…automatic generation of trading tickets”, [0084] “analyzing conversational data to generate ticket data using an analysis component”, [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Pechenik to include parsing from the one or more highlighted portions of the unstructured plain text messages, as taught by Kohnhorst, As in Kohnhorst, it was within the capabilities of one of ordinary skill in the art to modify the device and method of Pechenik to include parsing from the one or more highlighted portions of the unstructured plain text messages. Furthermore, as in Kohnhorst, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would conveniently enable the party to actually execute a trade/transaction based on the component parts and can provide an additional opportunity for the parties to ensure the automatically generated information is correct on the ticket before submission, as is needed in Pechenik.




	Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable of Pechenik in view of Kohnhorst as applied to claims 1 and 16 above, and further in view of Rose (U.S. PG Pub No. 20020133453, September 19, 2002) (hereinafter "Rose”) 

With respect to claims 7 and 22, Pechenik teaches the device of claim 1 and method of claim 16;
convert the unstructured text into selectable information that is displayed via the user interface, (Fig 6)
Pechenik does not appear to explicitly disclose,
a selectable web link that is displayed via the first window
said web link configured to launch a web interface that includes the electronic order ticket
However, Rose teaches a method and system for collecting and parsing market data from various sources (abstract). Rose teaches conversations between traders (abstract), and further teaches
a selectable web link that is displayed via the first window, ([0008] web link displayed to various traders/brokers via user interface, [0038]-[0040])
said web link configured to launch a web interface that includes the electronic order ticket ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040])
Rose suggests it is advantageous to include a selectable web link that is displayed via the user interface, said web link configured to launch a web interface that includes the electronic order ticket because it enables more efficient fulfillment of a desired trade via an exchange ([0008], [0038]-[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Pechenik in view of Kohnhorst to include a selectable web link that is displayed via the user interface, said web link configured to launch a web interface that includes the electronic order ticket, as taught by Rose, because it enables more efficient fulfillment of a desired trade via an exchange.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a selectable web link that is displayed via the user interface, said web link configured to launch a web interface that includes the electronic order ticket, as taught by Rose, in the device and method of Pechenik in view of Kohnhorst, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable more efficient fulfillment of a desired trade via an exchange.

With respect to claims 8 and 23, Pechenik, Kohnhorst, and Rose teach the device of claim 7 and method of claim 22. Pechenik does not appear to explicitly disclose,
wherein the web interface is configured to receive user input comprising at least one of:  edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment
However, Kohnhorst further teaches
wherein the web interface is configured to receive user input comprising at least one of:  edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment (Fig 14 & [0107] “FIG. 14 is a screenshot of a Web page showing a ticket editor window displaying trading ticket data generated by a conversational trading system according to the present invention. Ticket editor window 130 is presented by an Active-X component and is automatically generated and displayed…Where the conversation analysis component on keystation server 32 has recognized a known type of trade, the fields in ticket editor window 130 are pre-filled with the recognized terms of the trade. In this example, the ticket information displayed is for a spot trade to sell 150 million British Pounds to the counterparty "IMPA" to be settled on 23 Mar. 2001. The ticket information may be immediately confirmed by the trader or first edited if incorrect. Once the ticket information has been confirmed, the ticket data and conversational trading data are temporarily stored by dealing server 30 until successfully transmitted to client site server 40.” )
Kohnhorst suggests it is advantageous to include wherein the web interface is configured to receive user input comprising at least one of:  edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment, because doing so can conveniently enable the party to actually execute a trade/transaction based on the component parts and can provide an additional opportunity for the parties to ensure the automatically generated information is correct on the ticket before submission ([0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Pechenik to include wherein the web interface is configured to receive user input comprising at least one of:  edits to order details included in the electronic order ticket; user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange; a confirmation that all order details included in the electronic order ticket are as desired; and a request to transmit the electronic order ticket to one or more exchanges for fulfillment, as taught by Kohnhorst, because doing so would conveniently enable the party to actually execute a trade/transaction based on the component parts and can provide an additional opportunity for the parties to ensure the automatically generated information is correct on the ticket before submission.

With respect to claims 9 and 24, Pechenik, Kohnhorst, and Rose teach the device of claim 8 and method of claim 23. Pechenik does not appear to explicitly disclose,
transmit the electronic order ticket to one or more exchanges for fulfillment; 
generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; 
and transmit the instant message notice to one or more recipients associated with the one or more exchanges
However, Rose teaches a method and system for collecting and parsing market data from various sources (abstract). Rose teaches conversations between traders (abstract), and further teaches
transmit the electronic order ticket to one or more exchanges for fulfillment; ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040]) 
generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; ([0008] web link launches a web interface including an editable electronic order ticket, [0038]-[0040])
and transmit the instant message notice to one or more recipients associated with the one or more exchanges ([0008] web link displayed to various traders/brokers via user interface, [0038]-[0040])
Rose suggests it is advantageous to include transmitting the electronic order ticket to one or more exchanges for fulfillment; generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; and transmit the instant message notice to one or more recipients associated with the one or more exchanges, because it enables more efficient fulfillment of a desired trade via an exchange ([0008], [0038]-[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Pechenik in view of Kohnhorst 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include transmitting the electronic order ticket to one or more exchanges for fulfillment; generate an instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket; and transmit the instant message notice to one or more recipients associated with the one or more exchanges, as taught by Rose, in the device and method of Pechenik in view of Kohnhorst, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable more efficient fulfillment of a desired trade via an exchange.



	Claims 10, 11, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pechenik in view of Kohnhorst in view of Rose as applied to claims 9 and 24 above, and further in view of Annunziata (U.S. PG Pub No. 2008/0215477, September 4, 2008 - hereinafter "Annunziata”)

With respect to claims 10 and 25, Pechenik, Kohnhorst, and Rose teach the device of claim 9 and method of claim 24. Pechenik does not appear to explicitly disclose,
wherein the exchange interface is configured to receive input from the one or more recipients 
including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket
However, Annunziata discloses a method and system for trading financial instruments (abstract). Annunziata teaches, 
wherein the exchange interface is configured to receive input from the one or more recipients ([0126]-[0133] inputs from one or more recipients)
including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket ([0126]-[0133] at least edits to the order details of electronic order ticket)
Annunziata suggests it is advantageous to include wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket because it gives users more control and increases their overall trading satisfaction ([0034])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method of Pechenik in view of Kohnhorst in view of Rose, to include wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket, as taught by Annunziata, because it gives users more control and increases their overall trading satisfaction.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket, as taught by Annunziata, in the device and method of Pechenik in view of Kohnhorst in view of Rose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

With respect to claims 11 and 16, Pechenik, Kohnhorst, and Rose teach the device of claim 9 and method of claim 24. Pechenik does not appear to explicitly disclose,
wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket,
 said offers including at least one of a price and a quantity
wherein at a conclusion of the predetermined period, the user interface is configured to display recipient responses cumulatively, such that quantities of like- priced responses are summed and displayed as a single cumulative quantity associated with a single price
However, Annunziata discloses a method and system for trading financial instruments (abstract). Annunziata teaches, 
wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket, ([0131] expirations such as 30 60 or 90 seconds, [0124])
said offers including at least one of a price and a quantity (Fig 156 quantity and price, [0083] “quantity and price”)
wherein at a conclusion of the predetermined period, the user interface is configured to display recipient responses cumulatively, such that quantities of like- priced responses are summed and displayed as a single cumulative quantity associated with a single price ([0098] "aggregation on price…volume from orders at the same price but from different traders to be combined in ‘quantity’ field on trading screens”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the one or more recipients have a predetermined period oftime in which to respond to the instant message notice with offers to fulfill the electronic order ticket, said offers including at least one of a price and a quantity, wherein at a conclusion of the 



Indication of Potentially Allowable Subject Matter
Dependent claims 12-15 and 27-30 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is U.S. PG Pub No. 2002/01843 to McFeely, U.S. Patent No. 7,542,938 to Tam, U.S. PG Pub No. 2003/0061149 to Ajitsaria; U.S. PG Pub No. 2002/0023045 to Feilbogen, U.S. PG Pub No. 20020133453 to Rose; U.S. PG Pub No. 2008/0215477 to Annunziata, Pechenik et al. (U.S. PG Pub No. 2008/0162173 July 3, 2008 - hereinafter "Pechenik”); Kohnhorst et al. (U.S. PG Pub No. 2005/0049955 March 3, 2005 - hereinafter "Kohnhorst”;   Keen et al. (U.S. PG Pub No. 2006/0026091, February 2, 2006); Ordish et al. (U.S. Patent No. 5,195,031, March 16, 1993); Garbow et al. (U.S. PG Pub No. 2007/0219901 September 20, 2007 - hereinafter "Garbow”) Bryan et al. (U.S. PG Pub No. 2010/0082755, April 1, 2010); Cushing (U.S. Patent No. 7,162,447, January 9, 2007) (hereinafter "Cushing”); and “Reuters Order Routing for Commodities” (published by Reuters in 2005 and available online at https://www.theice.com/publicdocs/data/Order_routing_for_commodities.pdf)
McFeely discloses a centralized distribution system that: 1) collectstrading data from multiple electronic communications networks (ECNs) and financial news 
 Tam discloses a method of configuring a quoting side of a trading tool for use in spread trading.
Ajitsaria discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets.
Feilbogen discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets.
Rose discloses generating a selectable web link on a GUI that directs to an electronic order ticket.
Annunziata discloses receiving inputs from message recipients that include edits to an electronic order ticket.
Pechenik discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets.
Kohnhorst discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets and generation of a editable order ticket.
Keen teaches parsing unstructured text messages and creating trading orders.
Ordish teaches parsing unstructured conversations and creating trading orders based on the parsing.
Bryan teaches parsing unstructured text messages and creating trading orders.
Cushing discloses wherein the selection comprises a cumulative quantity that is higherthan the quantity defined in the electronic order ticket, said selection initiating a trade for the higher quantity and wherein the one or more server computers is further configured to transmit the electronic order ticket to one or more different exchanges if the electronic order ticket is not completely fulfilled and wherein if more than one response is needed to fulfill the electronic order ticket, a single price is applied to all such responses used to fulfill the electronic order ticket, said single price equaling the highest sell price or the lowest purchase price of all of the responses used to fulfill the electronic order ticket.
“Reuters Order Routing for Commodities” discloses an instant messaging hub used to facilitate trading of financial assets.

As per Claims 12-15 and 27-30, while the individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
Conclusion

No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621